Citation Nr: 0434038	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-20 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a positive 
tuberculin test. 

2.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, wherein the RO denied service 
connection for a positive tuberculin test and residuals of 
pneumonia.  

The Board notes that by a May 2000 rating action, the RO 
found the veteran's claims of service connection for a 
positive tuberculin test and residuals of pneumonia not well 
grounded.  An August 2001 rating action considered the 
matters de novo, as if the previous denial had not been made.  
See Veterans Claims Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) ; VAOPGCPREC 03-2001.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico concerning the issues on appeal.  A copy of the 
hearing transcript has been associated with the claims file. 

(The issue of entitlement to service connection for residuals 
of pneumonia will be addressed in the remand section 
following the decision below.)  




FINDING OF FACT

The veteran does not have disability as a result of a 
positive tuberculin test.


CONCLUSION OF LAW

The veteran does not have disability due to a positive skin 
test for tuberculosis that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is merited for 
the residuals of a positive skin test for tuberculosis.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

With regards to pulmonary tuberculosis, where a veteran 
served continuously for ninety days or more during a period 
of war, and pulmonary tuberculosis became manifest to a 
degree of 10 percent or more within three years of the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 
38 U.S.C.A. §§ 1101, 1112(a)(3), 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2004).

Regulations addressing service connection for pulmonary 
tuberculosis provide that X-ray evidence alone may be 
adequate for a grant of direct service connection for 
pulmonary tuberculosis.  When under consideration, all 
available service department films and subsequent films will 
be secured and read by specialists at designated stations who 
should have a current examination report and X-ray.  
Resulting interpretations of service films will be accorded 
the same consideration for service connection purposes as if 
clinically established; however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a) (2004).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a)(1) (2004).

A diagnosis of active pulmonary tuberculosis by the medical 
authorities of VA as the result of examination, observation, 
or treatment will be accepted for rating purposes.  Referral 
to the Clinic Director or Chief, Outpatient Service, will be 
in order in questionable cases and, if necessary, to the 
Chief Medical Director.  38 C.F.R. § 3.374(b) (2004).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c) (2004).

The Board finds that entitlement to service connection for a 
positive skin test for tuberculosis is not merited.  The 
veteran testified that she tested positive for tuberculosis 
during service.  Service medical records are negative for 
evidence of a positive skin test for tuberculosis or a 
diagnosis of tuberculosis.  Indeed, a June 1975 purified 
protein derivative test (PPD) was negative for any 
induration.  Furthermore, when hospitalized for left lower 
lobe viral pneumonia in September 1976, a PPD was noted to 
have been negative within forty eight hours.  Furthermore, 
while post-service VA outpatient reports, dated in November 
2000 and January 2001, reflect that the veteran had a history 
of a positive PPD test, there is no current medical evidence 
indicating that she has ever been diagnosed with active 
tuberculosis nor is there any radiographic evidence thereof.  
A mere positive tuberculin test is not a diagnosis of a 
disability.  A veteran must have disability and not merely 
have findings indicative of the claimed disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  A positive test result is not, of itself, a 
disability.  The record does not refer to any disability that 
can be associated with a positive tuberculin skin test.  
Therefore, entitlement to service connection is not 
warranted.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this claim.  

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in June 2001, an 
August 2001 rating decision and a February 2004 supplemental 
statement of the case of the evidence needed to substantiate 
the claim of entitlement to service connection for a positive 
tuberculin test, and the obligations of VA and the veteran 
with respect to producing that evidence.  In particular, the 
June 2001 letter informed the veteran that to substantiate 
her claim for service connection for a positive tuberculin 
test the evidence must show a current disability that is 
related to military service.  The June 2001 letter also 
advised the veteran that VA must make reasonable efforts to 
assist her in getting evidence, including such things as 
medical records, employment records, or records from Federal 
agencies.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, would be obtained by VA on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  In this regard, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
in September 2004.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that a positive 
tuberculin skin test is not a diagnosis of a disability.  



ORDER

Service connection for a positive tuberculin test is denied. 


REMAND

The Board finds that additional medical opinion evidence is 
required to determine whether the veteran has residuals of 
pneumonia that are related to her military service.  In this 
regard, service medical records reflect that in September 
1976, the veteran was hospitalized for left lower lobe viral 
pneumonia.  When examined for service discharge in October 
1976, her chest was found to have had left post-basilar 
segment rales.  In the Notes section of the report, the 
examiner reported that the veteran had recently been 
discharged from a United States Navy medical facility for 
left lower lobe pneumonia and that residual rales persisted.  
The veteran was found to have been non-toxic.  A chest X-ray 
was found to have been clear.  In the Summary and Defects and 
Diagnoses section of the report, a diagnosis of left lower 
lobe rales and cough and a clear chest X-ray was entered.  An 
October 1976 Report of Medical History reflects that the 
veteran reported having been discharged from a United States 
Navy medical facility for pneumonia.  Post-service private 
medical reports include a January 1995 report reflecting that 
in August 1994, the veteran underwent a traumatic hemothorax 
with right lower lobe effusion, a left lobe infiltrate in 
November 1994 and a right mid-lobe infiltration in January 
1995.  The examining physician reported that the veteran had 
recurrent pneumonia in different regions of the lungs and 
that the underlying cause was increased susceptibility due to 
tobacco use and long-term intravenous drug abuse.  However, 
it appears that, in forming this opinion, the examiner did 
not review the claims file, but instead relied on the 
veteran's own self-reported history.  Consequently, the 
veteran should be afforded an examination in order to 
determine any relationship between military service and any 
current residuals of pneumonia.  The examiner should be given 
the claims file to review.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where she has 
received treatment for residuals of 
pneumonia.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  The veteran should be 
given opportunity to obtain them.

2.  After completion of the 
development requested above, the RO 
should make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a 
pulmonary examination to determine 
the nature and etiology of any 
residuals of pneumonia.  The claims 
files, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for 
review.  The examiner should provide 
an opinion as to the medical 
probability that any current 
residuals of pneumonia originated in 
military service, or are otherwise 
traceable to the episode of 
pneumonia during the veteran's 
military service.  If it is 
determined that the veteran does not 
have residuals of pneumonia due to 
military service, the examiner 
should expressly say so and provide 
detailed reasons for such an 
opinion.  

If the examiner provides an opinion 
that is contrary to one already of 
record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, 
the examiner should specifically 
comment on the veteran's service 
medical records, as well as private 
treatment reports submitted by 
University of New Mexico Health 
Sciences Center, dated from 1994 to 
1995.  A complete rationale for all 
opinions expressed must be noted in 
the examination report.  

3.  The RO must review the claims 
files and ensure that all remaining 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) 
are completed.  Thereafter, the RO 
should re-adjudicate the veteran's 
claim of service connection for 
residuals of pneumonia.

4.  If the benefit sought remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, 
and the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



